UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6071


JUNIOR JOSEPH RICE,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; UNITED STATES SUPREME COURT;
UNITED STATES CONGRESS,

                    Respondents - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:15-cv-00218-FDW)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Junior Joseph Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Junior Joseph Rice seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 (2012) petition without prejudice. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 14, 2015. The notice

of appeal was filed on January 10, 2018. * Because Rice failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                             2